Citation Nr: 1243575	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-43 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post Bankart and capsular shift surgery to the right shoulder with recurrent instability.

2.  Entitlement to service connection for a sleep disorder secondary to service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of a rating in excess of 20 percent for status post Bankart and capsular shift surgery to the right shoulder with recurrent instability is addressed in this Decision, whereas the issue of service connection for a sleep disorder secondary to service-connected right shoulder disability is addressed in the Remand that follows the Decision.


FINDING OF FACT

Status post Bankart and capsular shift surgery to the right shoulder with recurrent instability is manifested by not more than recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not higher, for status post Bankart and capsular shift surgery to the right shoulder with recurrent instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5202 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher disability rating for his right (major) shoulder disability.  To that end, he urges that he has frequent episodes of dislocation of the right shoulder and that he has had to modify most daily activities such as driving, writing and handling things because he does not have adequate use of his right extremity.  The Veteran's representative argues that, under the circumstances, the Veteran's disability should be rated under Diagnostic Code 5202 instead of Diagnostic Code 5201.  In his October 2012 written argument before the Board, he urges that a 30 percent rating is warranted under that Code.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that all required notice was sent to the Veteran prior to the April 2010 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 .

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Currently, the Veteran's right shoulder disability is rated under Diagnostic Code 5201.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side. 

There are several other diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that may be appropriate for use when evaluating the Veteran's right shoulder disability.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Initially, the Board notes that the Veteran is right hand dominant, as indicated in a December 2006 report of VA examination.  

VA treatment records include a January 2009 orthopedic consultation report noting the Veteran's long history of right shoulder pain and problems.  He reported that he injured the shoulder in high school and then reinjured it in service falling down a ladder onboard a ship.  He reported that the shoulder will dislocate and that he is able to reduce it himself.  He noted pain with overhead activity and during sleep.  The examiner noted tenderness in the shoulder area.  Range of motion included forward elevation to 100 degrees, abduction to 100 degrees and external rotation to 25 degrees.  There was pain with apprehension test, and 2+ right upper extremity pulses were noted.  

Following the filing of his claim for an increased rating in December 2009, the Veteran was afforded a VA examination.  A report of that January 2010 VA examination reflects that the claims folder was not available for review but the electronic medical record was reviewed.  It was noted that he had right shoulder status post Bankart capsulolabral repair and capsular shift surgery in 1990 with recurrent instability.  The Veteran reported that his condition had become more severe.  The examiner reviewed the medical records and observed a January 2007 MRI (Magnetic Resonance Imaging) along with a December 2006 VA examination report with diagnosis of recurrent anteroinferior subluxation with possible SLAP or subcoracoid impingement.  

The Veteran reported daily pain in his right shoulder effecting his sleep.  The shoulder felt loose.  It had dislocated four or five times since the last examination and threatened to dislocate with any movement of the shoulder in the abducted or forward flexed position.  He stated the shoulder hurt all the time and interfered with driving, dressing, lifting, carrying his son, laundry and mowing.  He also reported having problems combing his hair and cleaning himself after a bowel movement, though he can feed himself and brush his teeth if he keeps his upper arm close to his body.  He reported that he cannot do anything physical required for his job and has to hire out for that portion and also stated that he cannot write or do much computer work because of possible dislocations.  He is usually able to self-reduce when the shoulder dislocates.  The severity of the pain was 4-8/10, and it was worsened by dislocations, driving with the right arm, trying to write with the right arm resting in a position of forward flexion on a hard surface, and reaching out to try and open a door with the right arm.  He has taken to using his left arm for as many daily activities as possible.  He cannot use the right arm for two to three days after dislocation due to pain.  He takes 400 mg ibuprofen twice daily for pain.  

On physical examination the examiner noted that the Veteran kept his right arm hanging at his side without any swinging movement of the arm.  He used his left arm to unbutton his shirt and to remove his t-shirt.  The examiner noted that he carried his right shoulder at the same height as the left and that there was no visible deformity of the shoulder other than the surgical scar.  The range of motion was noted as being severely limited in any rotational plane.  Forward flexion was 0-130 degrees with pain starting at 110 degrees and the active end point of flexion was reduced to 118 degrees with repetitive testing.  Abduction was 0-132 degrees with pain starting at 120 degrees, external rotation was severely limited to 30 degrees with severe pain and apprehension at that end point.  Internal rotation was similarly limited to 30 degrees with complaints of severe pain and apprehension at that end point.  There were no findings of additional pain, weakness, excess fatigability, incoordination, lack of endurance or loss of range of motion with repetitive motion except as described above.  Normal range of motion of the shoulder was noted as follows: flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner noted that the Veteran had normal pulses in the right upper extremity with no evident atrophy of the musculature compared to the left.  There was normal strength and coordination in the right hand with normal grip, interosseous, and pincer strength, normal thumb-to-fingertip and thumb-to-palm opposition in the right hand, and normal sensation to light touch in the right hand.  MRI report taken in April 2009 showed no evidence of SLAP lesion, axial imaging posterior labrum appeared relatively normal and the anterior/inferior labrum was difficult to evaluate.  The examiner again diagnosed right shoulder instability with recurrent dislocations, status post Bankart repair and capsular shift surgery.  The examiner also noted that the Veteran had severe functional limitations due to pain and instability, noting that the instability was the main limiting factor. 

In August 2012, the Veteran was afforded another VA examination by an examiner who reviewed the claims folder.  He reported that he experienced recurrent inferior and rare anterior dislocations, about four or five per year, almost always occurring during sleep when he inadvertently shifts positions, awakens with pain, and self-reduces the dislocation.  The last episode was in May 2012, when he accidentally bumped his right elbow against a wall while shampooing his hair.  He described major chronic lifestyle limitations learned over the years to largely prevent dislocations and to avoid further surgery at all costs.  He drives his car and pushes a lawnmower only with his left arm, is unable to shoot even a 22 caliber rifle although he used to be a hunter, and cannot run reportedly due to the combination of knee problems and his right shoulder disability.  He can no longer ride a bike or swim, and he can carry no more than 20 to 25 pounds in his right arm dependently to the side.  He cannot lift a gallon of milk from the refrigerator without pain and weakness.  He works as an office manager and has done so for many years.  He has no work impairments and has missed no work.  He has his secretary do occasional lifting and reaching and has no keyboard or writing problems.  He has daily intermittent pain and takes ibuprofen nearly daily.  He uses ice packs after work occasionally.  

Upon physical examination, the Veteran was found to be right-handed.  Right shoulder range of motion measurements were as follows: flexion to 125 degrees, objective evidence of pain at 120 degrees, abduction to 105 degrees, objective evidence of pain at 105 degrees, external rotation to 30 degrees, objective evidence of pain at 30 degrees and internal rotation to 25 degrees, objective evidence of pain at 25 degrees.  With internal rotation, there was worse momentary pain with palpable subluxation felt as the Veteran elevated the shoulder back to horizontal rest position.  There was no additional range of motion lost due to pain, weakness, fatigue, incoordination, or lack of endurance after repetitive use.  The examiner reported that the impairment of function noticed was due to pain and less movement than normal.  Also noted was atrophy of disuse of the right shoulder.  Guarding of the shoulder was noted.  Muscle strength was 4/5 for abduction, which was active movement against some resistance, and 5/5 for forward flexion, which was normal.  There was no ankylosis of the shoulder joint.  Hawkins Impingement test, Empty-can test and External rotation tests were positive, indicating rotator cuff tendinopathy and pathology and possible infraspinatus tear.  The examiner checked off that there was a history of recurrent dislocations and assessed them as infrequent episodes.  He did not check off guarding of all movements though guarding was noted earlier in the examination.  The Crank apprehension and relocation tests were positive.  The examiner noted that the residuals of the shoulder surgery included residual chronic intermittent pain, decreased range of motion, and recurrent anteroinferior subluxation, but without documented repeat dislocation since 1998.  The examiner added that the Veteran completed all range of motion testing with good effort and noted that he developed tears at least twice during the examination.  It was felt that the shoulder disability impacted the Veteran's ability to work as described by him in his list of limitations previously noted.  

A review of the also record shows that the Veteran has received ongoing treatment for his right shoulder disability at the VA Medical Center.  In a July 2011 VA Medical Center treatment note, it was reported that the Veteran had shoulder instability with recurrent dislocations, status post Bankart repair and capsular shift surgery, with severe functional limitations. 

The Board notes that while the Veteran is currently rated for his right shoulder disability under Diagnostic Code 5201; however, the evidence is in equipoise as to whether he is entitled to a higher benefit under Diagnostic Code 5202, under which a 30 percent disability rating is warranted for frequent recurrent dislocation at the scapulohumeral joint with guarding of all arm movements.  Therefore, the Veteran will be rated under Diagnostic Code 5202 rather than 5201.  38 C.F.R. § 4.71a. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a disability rating of 30 percent for his right shoulder disability for the entire period on appeal.  In this regard, the Board is satisfied that the Veteran's description of the frequency of episodes of dislocation more nearly approximates frequent as opposed to infrequent episodes.  Although the Board acknowledges the examiner's characterization in August 2012, it observes that the examiner appeared to emphasize the lack of documented subluxations.  The Board has no basis to doubt the veracity of the Veteran's description of the frequency of subluxations and near subluxations, and in fact finds his statements generally consistent with the severity of the condition as described in the examination reports and treatment records.  Furthermore, his description of his modification of activities such as driving and handling objects is consistent with the findings on examination and more nearly approximate guarding of all arm movements than guarding of movement only at shoulder level.  

Nonetheless, the Board does not find that a rating in excess of 30 percent is warranted.  Consideration has been given to rating the disability under Diagnostic Code 5200.  However, while the Veteran has limitation of motion, the VA examination reports clearly stated that the Veteran does not have ankylosis of the right shoulder.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

There is no evidence indicating that he Veteran has limitation of arm motion that more nearly approximates limitation to 25 degrees from the side.  Therefore, a higher disability rating is not warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Therefore, a 30 percent disability rating is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability, recurrent dislocation and guarded movement, are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

A 30 percent rating, and no higher, for status post Bankart and capsular shift surgery to the right shoulder with recurrent instability, is granted, subject to the criteria governing the award of monetary benefits.  


REMAND

The Veteran urges that he has a sleep disturbance due to his right shoulder disability.  Specifically, he contends that the repeated recurrence of his right shoulder dislocating during sleep, coupled with constant right shoulder pain, has caused him to be afraid to sleep and has resulted in sleep disturbance.  The VA treatment records are replete with reference to the Veteran's obstructive sleep apnea (OSA).  He was referred for a consultation for this disorder in September 2011.  That consultation indicates that he was to be scheduled for a sleep study.  It is unclear whether he actually underwent such a study, and an earlier treatment entry that appears to makes reference to his failure to report for a sleep study does not clarify the matter.  Under the circumstances, the Board finds that any additional pertinent VA records should be obtained and associated with the claims folder prior to appellate review.  

The Veteran has not been provided a VA examination in conjunction with his claim for service connection a sleep disability, and there is no etiology opinion of record that is adequate for adjudication purposes.  Noting the Veteran's contentions about repeated nocturnal dislocations and his diagnosed sleep disorder, it is the judgment of the Board that such an examination, one that takes into account the Veteran's entire history, would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present sleep disorder.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's sleep disorder during the period of this claim. 

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any recently or currently present sleep disorder.  The claims file must be made available to and reviewed by the examiner.  All findings should be reported in detail, and all indicated diagnostic studies should be performed. 

Based on the examination results and a review of the claims file, the examiner should provide an opinion with respect to a sleep disorder as to whether it is at least as likely as not (a 50 percent or better probability) that the disability is etiologically related to the Veteran's active service or service-connected disability, to include whether the disability was chronically worsened by service-connected disability.  The examiner should address the Veteran's contention discussed above. 

The supporting rationale for all opinions expressed must also be provided.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should adjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

By this remand the Board intimates no opinion as to the final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


